Motion to dismiss appeal upon the ground that the notice of appeal was not timely served. From the argument and the admissions contained in the affidavits of appellants’ attorney it would appear that the order appealed from was entered on December 30,1940, and a copy thereof personally served on the appellants’ attorney on that day. The notice of appeal was served by mail on January 31, 1941. There is some confusion of dates in the papers attached to the motion for dismissal and under the circumstances it seems clear that appellants were not entitled to add three days to the thirty-day period because the order appealed from was personally served. Appeal dismissed, with ten dollars costs. Present — Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ.